Title: From Thomas Jefferson to John Wayles Eppes, 20 September 1808
From: Jefferson, Thomas
To: Eppes, John Wayles


                  
                     Dear Sir 
                     
                     Monticello Sep. 20. 08.
                  
                  Your letter of the 5th. mentioning that you should be at Eppington till the 14th. & then proceed to Cumberland did not get here till the 15th. it had either been put into the post-office at Richmond after the mail hour, or loitered there a week. I thank you for your attention to the purchase of a horse. I now send for him, & the bearer goes first to Cumberland, & if yourself or the horse should not be there, he will go on as shall be necessary. I will thank you to inform me by him of what blood he is by the dam, if you know it. I shall leave this for Washington on the 28th. we had a marriage in our family on the 17th. between Anne & mr Bankhead. all are well here. a letter from mr Pinckney expresses a hope that the British government will repeal their orders on his engagement that we will repeal our embargo. he infers this from a conversation with Canning, but I have little faith in diplomatic inferences, & less in Canning’s good faith. Bonaparte being absent from Paris, we can get nothing important from thence. his beginning now for the first time to condemn our vessels augurs nothing friendly. I hope Spain will give him serious emploiment; for altho’ nothing in the newspapers, except the public documents, is at all to be believed as to details, yet the information from our Consuls shews a determined resistance. I am happy to hear of your own confirmed health as well as Francis’s, and shall hope to see you both at Washington as usual. I salute you with affection & respect
                  
                     Th: Jefferson 
                     
                  
               